Ellsworth, J.
The judgment of the superior court must be reversed for the want of jurisdiction. The suit was commenced in a justice court, where a plea in abatement was filed, for defective service. The plea, not being signed, it was, for that cause, specially demurred to. Now, without meaning to decide whether the plea in abatement was good or bad, or whether the objection should not have been raised, on the reception of the plea, rather than by demurring to it, we are satisfied that there is error in this record.
The justice overruled the plea in abatement, and ordered further answer to be made, but the defendant, not complying with the order, he gave judgment for damages and costs, *333and that judgment is still in force and unappealed from; so that there are, at this time, two outstanding judgments for the same thing. An appeal, upon the plea in abatement only, did not vacate the final judgment. For this irregularity, we reverse the judgment of the superior court, leaving the defendant to any further relief, to which he may be entitled, according to law.
There is manifest error.
In this opinion, the other judges, Storrs and Hinman, concurred.
Judgment reversed.